DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Linder et al (US 20040114157 A1).
Linder et al disclose a printer that outputs a set of test sheets (Fig. 2) for a calibration operation (Fig. 3). Each test sheet bears metadata identifying the test sheet with regard to the calibration operation and the printer which outputted it. The test sheets are fed into a color scanner having a document handler, where downstream software coordinates the scanning operation to yield calibration data for each printer identified on the test sheets. Test sheets from a plurality of printers can be scanned through a document handler, facilitating automatic calibration of a fleet of printers. A network utility can be used to select printers to be calibrated in the fleet of printers.

Referring to claim 1:
Linder et al disclose an image calibration method (par. [0009]), comprising: 
outputting a calibration image in response to a calibration instruction inputted by a user (see par. [0023]: "The outputting of test sheets can be initiated by a computer 16 external to a target printer or copier, at the user interface of the copier or printer"), wherein the calibration image includes a calibration pattern and a calibration mark (see Fig. 2; and par. [0018]-[0020]); and the calibration mark is configured to mark a calibration event or a calibration event type corresponding to the calibration image (see Fig 2; and par. [0020], [0021]); 
determining, according to the calibration mark of the calibration image, whether the calibration event corresponding to the calibration image matches a calibration event corresponding to a current calibration operation, or determining whether the calibration event type corresponding to the calibration image matches a calibration event type corresponding to a current calibration operation (see Fig. 3: step 54; and [0025]: The time of outputting the calibration test patches is compared to the time of the calibration operation. Since the time is "read from the test sheet itself", this is according to the calibration mark); and 
performing image calibration according to the calibration pattern in the calibration image if the calibration event corresponding to the calibration image matches the calibration event corresponding to the current calibration operation, or if the calibration event type corresponding to the calibration image matches the calibration event type corresponding to the current calibration operation (see Fig. 3: Step 56: Y and step 66; and par. [0025], [0028]).
Referring to claims 8 and 15:
The above arguments also apply mutatis mutandis to the subject matter of corresponding image forming apparatus in claim 8 and computer program on the storage medium in claim 15, noting in Linder et al the apparatus 12 in Fig. 1 and the software for carrying out the steps in Fig. 3 (see par. [0023] and [0024]: the apparatus and software for performing the outputting of the image and the calibration procedure carried out at as set forth in method of claim 1).
Referring to claims 2 and 9:
The calibration event includes one or more selected from time information configured to characterize an output time of the calibration image, count information configured to characterize an encoding order of calibration images, or statistical information of an image forming apparatus (in Linder et al, see Fig. 2; and par. [0022] and [0025]: output time, or [0020]: identity of the printer, code identifying the subset of test patches on the test sheet relative to the entire set of test sheets needed).
Referring to claims 4 and 11:
The correction mark includes a position mark, a replacement pattern mark, a pattern size mark, a color mark, a two-dimensional code, a barcode, a digital label, text information, or a combination thereof (in Linder et al, see Fig. 2, and par. [0022]).
Referring to claims 5 and 12:
Outputting alarm information if the calibration event corresponding to the calibration image does not match the calibration event corresponding to the current calibration operation, or if the calibration event type corresponding to the calibration image does not match the calibration event type corresponding to the current calibration operation (in Linder et al, see Fig. 3, step 54: N; and par. [0025]).
Referring to claims 6 and 13:
Determining, according to the calibration mark of the calibration image, whether the calibration event corresponding to the calibration image matches the calibration event corresponding to the current calibration operation, or determining whether the calibration event type corresponding to the calibration image matches the calibration event type corresponding to the current calibration operation includes: detecting the calibration mark of the calibration image, and obtaining the calibration event or the calibration event type corresponding to the calibration image; and determining whether the calibration event corresponding to the calibration image matches the calibration event corresponding to the current calibration operation or determining whether the calibration event type corresponding to the calibration image matches the calibration event type corresponding to the current calibration operation (in Linder et al, see par. [0022] and [0025]).
Referring to claims 7 and 14:
Performing the image calibration according to the calibration pattern in the calibration image includes: detecting the calibration pattern in the calibration image, and obtaining detection data matching the calibration pattern; determining a calibration value according to the detection data; and performing the image calibration according to the calibration value (in Linder et al, see par. [0028]). 

Claims 1-2, 4-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hardy (US 20090033957 A1).
Hardy (US 20090033957 A1) disclose calibrating (300) a printing device (110) by printing (310) a calibration chart (800) comprising a plurality of machine readable marks (920 and 925) and at least one calibration area (820). The machine readable marks (920 and 925) are disposed on different sides of the calibration area (820). Each machine readable mark (920 and 925) independently identifies a type of the calibration area (820). The printed calibration chart is next imaged (330). Finally, the calibration area (820) is utilized to calibrate the printing device (110) in accordance with the identity of the type of calibration area (820).
Referring to claim 1:
Hardy discloses an image calibration method (see Fig. 3; and par. [0068]), comprising: 
outputting a calibration image in response to a calibration instruction inputted by a user (See Fig. 3: step 310; and par. [0069] and [0065]: "This recalibration may be initiated by a user through the control unit 140"), wherein the calibration image includes a calibration pattern and a calibration mark (see Figs. 8 and 10; and par. [0076], [0084]); and the calibration mark is configured to mark a calibration event or a calibration event type corresponding to the calibration image (see Fig. 10; and par. [0074], [0084]); 
determining, according to the calibration mark of the calibration image, whether the calibration event corresponding to the calibration image matches a calibration event corresponding to a current calibration operation, or determining whether the calibration event type corresponding to the calibration image matches a calibration event type corresponding to a current calibration operation (see Fig. 3: step 340; Fig. 7: steps 740-760; and par. [0091], [0097]); and 
performing image calibration according to the calibration pattern in the calibration image if the calibration event corresponding to the calibration image matches the calibration event corresponding to the current calibration operation, or if the calibration event type corresponding to the calibration image matches the calibration event type corresponding to the current calibration operation (see Fig. 7: Yes in step 760 and step 780; Fig. 3: step 350 and 360; and par. [0098], [0070], [0071]).
Referring to claims 8 and 15:
The above arguments also apply mutatis mutandis to the subject matter of corresponding image forming apparatus in claim 8 and computer program on the storage medium in claim 15, noting in Hardy the apparatus 100 in Fig. 2 and the software for carrying out the steps in Figs. 3-7 (see par. [0066] and [0067]: the apparatus and software for performing the outputting of the image and the calibration procedure carried out at as set forth in method of claim 1).
Referring to claims 2 and 9:
The calibration event includes one or more selected from time information configured to characterize an output time of the calibration image, count information configured to characterize an encoding order of calibration images, or statistical information of an image forming apparatus (in Hardy, see par. [0074]).
Referring to claims 4 and 11:
The correction mark includes a position mark, a replacement pattern mark, a pattern size mark, a color mark, a two-dimensional code, a barcode, a digital label, text information, or a combination thereof (in Hardy, see Fig. 10; and par. [0082], [0084], [0088]).
Referring to claims 5 and 12:
Outputting alarm information if the calibration event corresponding to the calibration image does not match the calibration event corresponding to the current calibration operation, or if the calibration event type corresponding to the calibration image does not match the calibration event type corresponding to the current calibration operation (in Hardy, see Fig. 7, step 760: No and step 770).
Referring to claims 6 and 13:
	Determining, according to the calibration mark of the calibration image, whether the calibration event corresponding to the calibration image matches the calibration event corresponding to the current calibration operation, or determining whether the calibration event type corresponding to the calibration image matches the calibration event type corresponding to the current calibration operation includes: detecting the calibration mark of the calibration image, and obtaining the calibration event or the calibration event type corresponding to the calibration image; and determining whether the calibration event corresponding to the calibration image matches the calibration event corresponding to the current calibration operation or determining whether the calibration event type corresponding to the calibration image matches the calibration event type corresponding to the current calibration operation (in Hardy, see Fig. 7, steps
740-760; and par. [0097]).


Referring to claims 7 and 14:
Performing the image calibration according to the calibration pattern in the calibration image includes: detecting the calibration pattern in the calibration image, and obtaining detection data matching the calibration pattern; determining a calibration value according to the detection data; and performing the image calibration according to the calibration value (in Hardy, see Fig. 7: step 760: Yes and step 780; Fig. 3: step 350 and 360; and par. [0098], [0070] [0071]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al or Hardy as applied to claims 1 and 8 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claims 3 and 10:
While Linder et al nor Hardy disclose that the calibration event type includes a print calibration mode and/or a copy calibration mode, this would have been a trivial modification, particularly since the calibration mark or metadata in Linder et al (see par. [0021]-[0023] and Hardy (see par. [0068] and [0097] in Hardy) can identify the mode or type of a calibration operation to be carried out. The mode or type of calibration operation can be color calibration, print head calibration, rendering aspects such as format and resolution, etc. Other known calibration modes include those for printing and copying functions. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included a print calibration mode and/or a copy calibration mode as a calibration event type in Linder et al and Hardy in view of the well-known prior art in order to identify the type of calibration  to be performed based on the current operational mode thereby improving calibration results. This would be particularly obvious in Linder et al as test sheets can be formed on a copier or printer (see par. [0023])

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 October 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner. 
Applicant has not provided an explanation of relevance of the cited document(s) discussed below. Two documents cited are applied in the above rejection.
Arakane et al (US 20200053228 A1) disclose an image processing apparatus printing a requested correction image including a correction pattern and identification information. Thereafter, when a scanning request is received, the image is scanned and identification information is obtained. When the identification information corresponds to stored information, driving information is corrected based on the scanned image. When a particular standby condition is satisfied, an information setting process is performed to set non-completion information, while, when a particular standby release condition is satisfied, the controller displays a screen corresponding to the satisfied standby release condition instead of the scan notification screen at a particular timing after the standby release condition is satisfied. If it is determined in a necessity/unnecessity receiving process that the correction image printing process is unnecessary, the controller performs the notification displaying process without performing the correction image printing process. See abstract.

Iinuma (US 20110141529 A1) discloses an image processing apparatus connected to a plurality of network printers, sending an instruction to a network printer to implement a selected first or a second gradation correction process. The image processing apparatus reads out patch patterns that have been printed by the network printer for which the second gradation correction has been selected, and transmits data for correcting readout values of the patch patterns to that network printer (abstract). A QR code 503 formed on the output print 501 with the patch pattern 502 (see Fig. 5) has the coded IP address and product name of the MFP or printer that formed the output print 501 (par. 37-38, 67).

Venable et al (US 20060028699 A1) disclose a color calibration job identification wherein the job identification data is encoded on a printed page, in a patch code, along with color targets, according to a protocol and format approximately identical to a format of the color targets. The patch code comprises a first portion, including a start code, and a second portion, including job identification data. The first portion of the patch code is comprised of two or more small color patches, each having a predefined color. The second portion of the patch code is comprised of two or more small color patches wherein each of the patches is comprised of a color selected from a plurality of colors, wherein each of the colors is indicative of a unique datum value, preferably an octal digit. The correct functioning of a printer and an orientation of a printed page in a scanning device are determined. See abstract.

Watanabe et al (EP 1385119 A2) disclose an image processing apparatus that creates printing data in which sizes of images on the front and the back of a perfecting print are sufficiently coincident with one another (see abstract).

Ichikawa (JP H08293023 A) discloses optimum correction table data corresponding to the combination of the identified type of image input device and printer (see abstract).

Tsukahara (CN 101316313 A) discloses adjusting an output level of data converted form image data based on a correction coefficient for each color and correcting for fluctuations of adjusted output levels based on a color-correction parameter that differs from one image reading device to another (see abstract).

Chen et al (CN 101090446 A) disclose color calibration of light sensing elements (see abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467. The examiner can normally be reached 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammed Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	




/Scott A Rogers/
Primary Examiner, Art Unit 2672
30 October 2022